DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9-15, and 19 are pending.  Claims 1-5, 9, 11-15, and 19 have been amended and claims 6-8, 16-18, and 20 have been canceled.  

35 USC 112 CLAIM REJECTIONS
3.	Amendments to the claims were received on 7/12/2022 and the rejections under 35 U.S.C. 112(b) are being withdrawn.  However, based on the amendments, a new 35 U.S.C. 112(b) rejection is being added.

Response to Arguments
Applicant’s arguments filed on 7/12/2022 regarding 35 U.S.C. 103 rejection of claims 1-5, 9-15, and 19  have been fully considered but they are moot because the arguments do not apply to the current rejection.  Furthermore, based on Applicant’s amendments, the double patenting rejection has been modified to incorporate a secondary reference.  

35 USC 112 CLAIM REJECTIONS
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



6.	Claims 1-5, 9-15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 11, they recite “receiving, by the AP, an uplink (UL) PPDU from the second first STA … the UL PPDU is transmitted by the second STA based on the control field of the DL PPDU … the control field further includes allocation information on a second RU to which the UL PPDU is allocated, information on an identifier of a STA to transmit the UL PPDU …the UL PPDU is transmitted to the AP after a time period after the second STA receives the DL PPDU”.  Therefore, it is not clear to the Examiner if the “a STA” is the same as the second STA as the second STA is the one performing UL communications so the identifier would have to be the identifier of the second STA since the claims have already recited that it is the second STA performing UL communications.  
For purposes of examination, Examiner interprets the independent claims to read “information on an identifier of [[a]] the second STA to transmit the UL PPDU”.  
Regarding claims 2 and 12, they recite “identifier of the STA to transmit the UL PPDU includes an identifier of the first STA”.  Therefore, it is not clear to the Examiner how the first STA can both be performing UL and DL when the independent claims state it only performs DL.  
For purposes of examination, Examiner interprets the independent claims to read “identifier of the STA to transmit the UL PPDU includes an identifier of the second STA”.  
Dependent claims are rejected as depending from a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 9-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 11277252 in view of U.S. Publication 2019/0173693. 
Instant Application Claim 1
11277252 Claim 1 
A method for transmitting and receiving a Physical layer Protocol Data Unit (PPDU) based on Full-Duplex Radio (FDR) in a wireless LAN system, the method comprising:
A method of transmitting and receiving a physical layer protocol data unit (PPDU) based on full-duplex radio (FDR) in a wireless local area network (WLAN) system, the method comprising:
generating, by an access point (AP), FDR indication information indicating that the AP is capable of performing the FDR;
transmitting, by the AP, a downlink (DL) PPDU including the FDR indication information to first and second stations (STAs); and receiving, by the AP, an uplink (UL) PPDU from the second STA,
generating, by an access point (AP), FDR indication information on that the FDR can be performed;
transmitting, by the AP, a downlink (DL) PPDU comprising the FDR indication information to a first station (STA); and
receiving, by the AP, an uplink (UL) PPDU from the first STA,
wherein the DL PPDU includes a legacy signal field, a first signal field, a second signal field, and a DL data field;
the second signal field includes allocation information on a first resource unit (RU) to which the DL data field is allocated; and
when the DL PPDU further includes a third signal field, the third signal field includes allocation information on a second RU to which the UL PPDU is allocated, information on an identifier of an STA to transmit the UL PPDU, and information on transmission time of the UL PPDU;
the second RU is an RU excluding the first RU from the whole band; and
the DL PPDU and the UL PPDU are transmitted and received based on the FDR.
wherein the DL PPDU comprises a legacy signal field, a first signal field, a second signal field, a third signal field, and a DL data field,
wherein the second signal field comprises information on a resource unit (RU) layout in a full frequency band and allocation information on a first RU to which the DL data field is allocated,
wherein the third signal field comprises allocation information on a second RU to which the UL PPDU is allocated based on the information on the RU layout,
wherein the second RU is an RU remaining after excluding the first RU from the full frequency band,
wherein the allocation information on the second RU comprises a bitmap regarding whether the UL PPDU is allocated in unit of 26RU, and
wherein the DL PPDU and the UL PPDU are transmitted/received based on the FDR.


However, Pat. No 11277252 does not specifically disclose a DL primary transmission and a UL secondary transmission operating with Asymmetric FDR, where a STA operating with Asymmetric FDR decodes only a control field of the DL PPDU and does not receive a corresponding data field.  
Aboul-Magd teaches a method at a network node that is configured to simultaneously transmit and receive wireless RF signals (Abstract).  He further teaches a DL primary transmission and a UL secondary transmission operating with Asymmetric FDR, where a STA operating with Asymmetric FDR decodes only a control field of the DL PPDU and does not receive a corresponding data field (Fig. 6; Paras. 0029, 0041-0043, and 0048; Example embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2); in the case where downlink message 200 is sent using frame 300, STA-2 106(2) is configured to detect the signature symbol 506 and classify the downlink message 200 as an AFD downlink message 200. STA-2 106(2) uses the received AFD information 204 as a trigger to then transmit AFD uplink message 202 in uplink wireless connection channel 110 to AP 104 (step 804) starting at the commencement overlap period To; i.e. FIG. 6 shows that the STA-2 only uses/decodes the preamble/AFD information to know that it can then transmit on the uplink asymetrically). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Min with the teachings as in 11277252.  The motivation for doing so would have been to comply with one or more of the specifications set out in the IEEE 802.11 group of communications standards (Aboul-Magd at para. 0003).
Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-5, 9-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11388725  in view of U.S. Publication 2019/0173693. 
Instant Application Claim 1
11388725  Claim 1 
A method for transmitting and receiving a Physical layer Protocol Data Unit (PPDU) based on Full-Duplex Radio (FDR) in a wireless LAN system, the method comprising:
A method for transmitting and receiving a Physical layer Protocol Data Unit (PPDU) based on Full-Duplex Radio (FDR) in a wireless LAN system, the method comprising:
generating, by an access point (AP), FDR indication information on that the AP is capable of performing the FDR;
transmitting, by the AP, a downlink (DL) PPDU including the FDR indication information to a first station (STA); and
receiving, by the AP, an uplink (UL) PPDU from the first STA,
generating, by an access point (AP), FDR indication information on that the AP is capable of performing the FDR;
transmitting, by the AP, a downlink (DL) PPDU including the FDR indication information to a first station (STA) and a second STA; and
receiving, by the AP, a first uplink (UL) PPDU from the first STA and a second UL PPDU from the second STA,
wherein the DL PPDU includes a legacy signal field, a first signal field, a second signal field, and a DL data field;
the second signal field includes allocation information on a first resource unit (RU) to which the DL data field is allocated; and
when the DL PPDU further includes a third signal field, the third signal field includes allocation information on a second RU to which the UL PPDU is allocated, information on an identifier of an STA to transmit the UL PPDU, and information on transmission time of the UL PPDU;
the second RU is an RU excluding the first RU from the whole band; and
the DL PPDU and the UL PPDU are transmitted and received based on the FDR.
wherein the DL PPDU includes a legacy signal field, a first signal field, a second signal field, and a DL data field;
the second signal field includes allocation information on a first resource unit (RU) to which the DL data field is allocated;
when the DL PPDU further includes a third signal field, the third signal field includes allocation information on a second RU to which the first UL PPDU and the second UL PPDU are allocated, information on an identifier of an STA to transmit the first UL PPDU and the second UL PPDU, and information on transmission time of the first UL PPDU and the second UL PPDU;
the second RU is an RU excluding the first RU from the whole band;
the DL PPDU, the first UL PPDU, and the second UL PPDU are transmitted and received based on the FDR;
the first UL PPDU is received from the first STA through half of the second RU; and
the second UL PPDU is received from the second STA through the other half of the second RU.


However, Pat. No 11388725 does not specifically disclose a DL primary transmission and a UL secondary transmission operating with Asymmetric FDR, where a STA operating with Asymmetric FDR decodes only a control field of the DL PPDU and does not receive a corresponding data field.  
Aboul-Magd teaches a method at a network node that is configured to simultaneously transmit and receive wireless RF signals (Abstract).  He further teaches a DL primary transmission and a UL secondary transmission operating with Asymmetric FDR, where a STA operating with Asymmetric FDR decodes only a control field of the DL PPDU and does not receive a corresponding data field (Fig. 6; Paras. 0029, 0041-0043, and 0048; Example embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2); in the case where downlink message 200 is sent using frame 300, STA-2 106(2) is configured to detect the signature symbol 506 and classify the downlink message 200 as an AFD downlink message 200. STA-2 106(2) uses the received AFD information 204 as a trigger to then transmit AFD uplink message 202 in uplink wireless connection channel 110 to AP 104 (step 804) starting at the commencement overlap period To; i.e. FIG. 6 shows that the STA-2 only uses/decodes the preamble/AFD information to know that it can then transmit on the uplink asymetrically). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Min with the teachings as in 11277252.  The motivation for doing so would have been to comply with one or more of the specifications set out in the IEEE 802.11 group of communications standards (Aboul-Magd at para. 0003).
Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al  (US2019/0173693 A1) in view of Chu et al  (US9450743) IDS submitted by Applicant.
Regarding claims 1 and 11, Aboul-Magd teaches a method/access point (AP) for transmitting and receiving a Physical layer Protocol Data Unit (PPDU) based on Full-Duplex Radio (FDR) in a wireless LAN system (Abstract), the method/AP comprising:
a transceiver transmitting or receiving a radio signal; and a processor controlling the transceiver, wherein the processor is configured to (Figs. 7 and 8; these figures show the processor and transmitter/receiver): 
generating, by an access point (AP), FDR indication information indicating that the AP is capable of performing the FDR (Fig. 6; Paras. 0030-0032 and 0041-0043; embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2). In one example of an AFD communications, AP 104 is enabled to simultaneously establish downlink connection channel 108 with STA-1 106(1) and uplink connection channel 110 with STA-2 106(2); AP 104 prepares AFD downlink message 200 (step 602), including providing the content for AFD information 204 at the start of preamble 304; i.e. the AP generates the AFD information which reads on the FDR indication information); 
transmitting, by the AP, a downlink (DL) PPDU including the FDR indication information to first and second stations (STAs) (Fig. 6; Paras. 0030-0032 and 0041-0043; embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2). In one example of an AFD communications, AP 104 is enabled to simultaneously establish downlink connection channel 108 with STA-1 106(1) and uplink connection channel 110 with STA-2 106(2); AP 104 prepares AFD downlink message 200 (step 602), including providing the content for AFD information 204 at the start of preamble 304; i.e. the AP transmits message 604, which includes the AFD information and it is sent to both stations); and 
receiving, by the AP, an uplink (UL) PPDU from the second STA (Fig. 6; Paras. 0030-0032 and 0041-0043; embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2). In one example of an AFD communications, AP 104 is enabled to simultaneously establish downlink connection channel 108 with STA-1 106(1) and uplink connection channel 110 with STA-2 106(2); AP 104 prepares AFD downlink message 200 (step 602), including providing the content for AFD information 204 at the start of preamble 304; i.e. STA-2 sends uplink message 804 to the AP);
wherein the DL PPDU includes a control field and a DL data field (Fig. 6; Paras. 0030-0032 and 0041-0043; AP 104 prepares AFD downlink message 200 (step 602), including providing the content for AFD information 204 at the start of preamble 304; i.e. Fig. 6 shows the AFD downlink message 602 (i.e. control field) and DL data 604);
the UL PPDU is transmitted by the second STA based on the control field of the DL PPDU, the DL data field of the DL PPDU is not decoded by the second STA (Figs. 2 and 6; Paras. 0030-0032 and 0041-0043; AFD information 204 is sent in a time duration Te that precedes the transmission of uplink message 202 over the uplink wireless connection channel 110 by STA-2; the AFD information 204 enables a receiver to auto-detect that the message 200 is a downlink message of the type that includes AFD information 204; STA-2 106(2) is configured to monitor network 100 for downlink messages 200 that may be intended for other STAs 106, and at least partially decode AFD information 204 contained in such messages. The STA-2 106(2) can take action based on the decoded AFD information 204, including for example determining a start time (e.g. at the end of duration Te) for sending the uplink message 202; i.e. STA-2 uses the AFD information to control the uplink transmission and Figs. 2 and 6 show that STA-2 does not decode data 200 or 604 since it is transmitting the UL data rather than receiving the DL data); 
the control field includes allocation information on a first resource unit (RU) to which the DL data field is allocated (Figs. 2 and 6; Paras. 0004-0006, 0028, 0030-0032, and 0041-0043; the network node transmits the downlink message using a frequency channel that is adjacent to the frequency channel; AP 104 is enabled to establish a downlink connection wireless channel 108 with STA-1 106(1) and transmit RF signal downlink messages through downlink connection wireless channel 108 to STA-1 106(1). AP 104 is also enabled to establish an uplink connection wireless channel 110 with STA-2; STA-2 106(2) is configured to monitor network 100 for downlink messages 200 that may be intended for other STAs 106, and at least partially decode AFD information 204 contained in such messages. The STA-2 106(2) can take action based on the decoded AFD information 204, including for example determining a start time (e.g. at the end of duration Te) for sending the uplink message 202; i.e. the AP needs to provide information on which frequency or spatial channel is used for each channel 108 and 110); and 
the control field further includes allocation information on a second RU to which the UL PPDU is allocated, and information on transmission time of the UL  (Figs. 2 and 6; Paras. 0004-0006, 0028, 0030-0032, and 0041-0043; the network node transmits the downlink message using a frequency channel that is adjacent to the frequency channel; AP 104 is enabled to establish a downlink connection wireless channel 108 with STA-1 106(1) and transmit RF signal downlink messages through downlink connection wireless channel 108 to STA-1 106(1). AP 104 is also enabled to establish an uplink connection wireless channel 110 with STA-2; STA-2 106(2) is configured to monitor network 100 for downlink messages 200 that may be intended for other STAs 106, and at least partially decode AFD information 204 contained in such messages. The STA-2 106(2) can take action based on the decoded AFD information 204, including for example determining a start time (e.g. at the end of duration Te) for sending the uplink message 202; i.e. the AP needs to provide information on which frequency or spatial channel is used for each channel 108 and 110 and the start time of the UL transmission); and 
the second RU is an RU excluding the first RU from a first band  (Figs. 2 and 6; Paras. 0004-0006, 0028, 0030-0032, and 0041-0043; the network node transmits the downlink message using a frequency channel that is adjacent to the frequency channel; AP 104 is enabled to establish a downlink connection wireless channel 108 with STA-1 106(1) and transmit RF signal downlink messages through downlink connection wireless channel 108 to STA-1 106(1). AP 104 is also enabled to establish an uplink connection wireless channel 110 with STA-2; i.e. the uplink and downlink wireless channels 108 and 110 can be on different frequency or spatial channels); and 
the UL PPDU is transmitted to the AP after a time period after the second STA receives the DL PPDU  (Figs. 2 and 6; Paras. 0004-0006, 0028, 0030-0032, and 0041-0043; The STA-2 106(2) can take action based on the decoded AFD information 204, including for example determining a start time (e.g. at the end of duration Te) for sending the uplink message 202; i.e. Fig. 6 shows the UL being sent after the DL is already in progress); and 
the DL PPDU and the UL PPDU are transmitted and received based on the FDR (Fig. 6; Paras. 0030-0032, 0041-0043; embodiments are directed to enabling asymmetric full duplex (AFD) communications between AP 104 and stations STA-1 106(1), STA-2 106(2). In one example of an AFD communications, AP 104 is enabled to simultaneously establish downlink connection channel 108 with STA-1 106(1) and uplink connection channel 110 with STA-2 106(2); AP 104 prepares AFD downlink message 200 (step 602), including providing the content for AFD information 204 at the start of preamble 304; i.e. Fig. 6 shows the UL and DL occurring and this would be based on the AFD information).
However, while Aboul-Magd teaches a first station receiving a downlink message and another station would be sending an uplink message and each of the stations would need to know based on the AFD information which station is to perform which and using which frequency or spatial channel, he does not specifically disclose information on an identifier of an a STA to transmit the UL PPDU.
Chu teaches embodiments associated with duplex mode enabling frame headers (Abstract).  He further teaches information on an identifier of an a STA to transmit the UL PPDU (Figs. 1B and 3-4; Col. 5, lines 16-30; Other bits in the HT-SIG fields may be used to encode base station coloring, a direction of the transmission of the frame (e.g., from station to access point or vice versa), the receiving device's identifier, the access point's identifier, bandwidth indication, and so on; i.e. device identifiers included in the preamble and other fields are well-known in the art). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).
Regarding claims 2 and 12, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.  Aboul-Magd further teaches wherein the DL data field is transmitted through the first RU, the UL PPDU is received through the second RU based on the control field (Figs. 2 and 6; Paras. 0004-0006, 0028, 0030-0032, and 0041-0043; the network node transmits the downlink message using a frequency channel that is adjacent to the frequency channel; AP 104 is enabled to establish a downlink connection wireless channel 108 with STA-1 106(1) and transmit RF signal downlink messages through downlink connection wireless channel 108 to STA-1 106(1). AP 104 is also enabled to establish an uplink connection wireless channel 110 with STA-2; i.e. the uplink and downlink wireless channels 108 and 110 can be on different frequency or spatial channels), and Chu further teaches the identifier of the STA to transmit the UL PPDU includes an identifier of the first STA (Figs. 1B and 3-4; Col. 5, lines 16-30; Other bits in the HT-SIG fields may be used to encode base station coloring, a direction of the transmission of the frame (e.g., from station to access point or vice versa), the receiving device's identifier, the access point's identifier, bandwidth indication, and so on). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).
Regarding claims 3 and 13, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.  Chu further teaches wherein information on the identifier of the STA to transmit the UL PPDU is set by an 11-bit STA Identifier (ID), a 9-bit Partial Association ID (PAID), or a 12-bit Association ID (AID) (Figs. 4 and 6; i.e. Figs. 4 and 6 show the use of the AID or partial AID bits).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).
Regarding claims 5 and 15, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.  Chu further teaches wherein information on transmission time of the UL PPDU includes duration spanning from the control field to the time at which the UL PPDU is transmitted or duration spanning from the legacy signal field to the time at which the UL PPDU is transmitted (Figs. 1B and 3-4; Col. 4, lines 24-58; At the same time, the access point sends a frame or frames containing “Data 2” to station 1. The access point determines how many frames it can send based on the duration of the TXOP; i.e. TXOP determines the duration of the resources to be used).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).
Regarding claims 9 and 19, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.  Chu further teaches wherein the DL PPDU is generated by using a High Efficiency Multi User PPDU (HE MU PPDU), the UL PPDU is generated by using a High Efficiency Trigger-Based PPDU (HE TB PPDU), and the UL PPDU includes only a High Efficiency-Short Training Field (HE-STF) field, High Efficiency-Long Training Field (HE-LTF) field, and a UL data field included in the HE TB PPDU (Figs. 3-4; i.e. Figs. 3 and 4 show all of these fields).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).
Regarding claim 10, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.  Chu further teaches wherein the second RU is 20 MHz or 40 MHz, the UL PPDU is generated by using a High Efficiency Single User PPDU (HE SU PPDU), and the UL PPDU includes only an HE-STF field, an HE-LTF field, and a UL data field included in the HE SU PPDU (Figs. 3-4; i.e. Figs. 3 and 4 show all of these fields and they can be used for SU or MU).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chu with the teachings as in Aboul-Magd.  The motivation for doing so would have been to decode full duplex communication related information in a header of a frames received and operate in either full duplex or half duplex mode, based at least in part, on full duplex communication related information in the frames received (Chu at Col. 2, lines 30-35).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aboul-Magd et al  (US2019/0173693 A1) in view of Chu et al  (US9450743) IDS submitted by Applicant further in view of Min et al  (US2018/0084548 A1).
Regarding claims 4 and 14, the combination of references Aboul-Magd and Chu teach the limitations of the previous claims.    
However, the combination of references Aboul-Magd and Chu do not specifically disclose wherein the allocation information on the second RU is set to a bitmap, each bit of which corresponds to 26 RUs, if the total bandwidth is 20 MHz, the bitmap is set to 9 bits, if the total bandwidth is 40 MHz, the bitmap is set to 18 bits, if the total bandwidth is 80 MHz, the bitmap is set to 37 bits, and if the total bandwidth is 160 MHz, the bit map is set to 74 bits.
Min teaches full-duplex (FD) communication (Abstract).  He further teaches wherein the allocation information on the second RU is set to a bitmap, each bit of which corresponds to 26 RUs, if the total bandwidth is 20 MHz, the bitmap is set to 9 bits, if the total bandwidth is 40 MHz, the bitmap is set to 18 bits, if the total bandwidth is 80 MHz, the bitmap is set to 37 bits, and if the total bandwidth is 160 MHz, the bit map is set to 74 bits (Para. 0025; HE communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth; i.e. the different bandwidths sizes for the RU are selectable and it is well-known the number of bits needed). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Min with the combination of references Aboul-Magd and Chu.  The motivation for doing so would have been to allow the AP to schedule uplink and downlink OFDMA transmissions in such a way that a total full-duplex link throughput may be maximized (Min at para. 0073).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474